ACCEPTED
                                                                                         03-14-00130-CV
                                                                                                4660635
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    3/26/2015 3:37:05 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                   FREDERICK, PERALES,
                 ALLMON & ROCKWELL, P.C.     FILED IN
                                       3rd COURT OF APPEALS
                            707 Rio Grande, Suite 200              AUSTIN, TEXAS
                                Austin, TX 78701                3/26/2015 3:37:05 PM
                              (512) 469-6000 Phone                JEFFREY D. KYLE
                                                                        Clerk
                               (512) 482-9346 Fax
 
                                  March 26, 2015

Mr. Jeffrey D. Kyle, Clerk of the Third Court of Appeals                    via e-file
Price Daniel, Sr. Building, Room 101
209 W. 14th Street
Austin, Texas 78701

Re:   Court of Appeals No. 03-14-00130-CV; Sierra Club and Public Citizen v.
      Texas Commission on Environmental Quality and Southwestern Electric
      Power Company.

Dear Mr. Kyle:

       In response to your letter dated March 24, 2015, please know that I intend to
argue the above-referenced case before the Court on May 6, 2015 at 1:30 PM, on
behalf of Appellants Sierra Club and Public Citizen. Please feel free to contact me
if you have any questions.

                                             Sincerely,

                                                 /s/ Eric Allmon
                                             Eric Allmon
                                             Frederick, Perales,
                                             Allmon & Rockwell, P.C.
                                             707 Rio Grande, Ste. 200
                                             Austin, Texas 78701
                                             (512) 469-6000
                                             (512) 482-9346 (facsimile)
                                             eallmon@lf-lawfirm.com
                         CERTIFICATE OF SERVICE

       By my signature below, I certify that on this 26th day of March, 2015, a copy
of the foregoing document was served upon the parties identified below via
electronic service.
                                                
                                                  /s/ Eric Allmon
                                              Eric Allmon

FOR SOUTHWESTERN                        FOR THE TEXAS COMMISSION
ELECTRIC POWER CO.:                     ON ENVIRONMENTAL QUALITY
Derek Seal                              Anthony Grigsby
401 Congress Ave., Ste. 2100            Office of the Attorney General
Austin, Texas 78701                     P.O. Box 12548 (MC-066)
Tel: (512) 370-2800                     Austin, Texas 78711-2548
Fax: (512) 370-2850                     Tel: (512) 463-2012
dseal@winstead.com                      Facsimile: (512) 320-0911
                                        anthony.grigsby@texasattorneygeneral.gov
 




                                         2